Petition for Writ of Mandamus Denied and Memorandum Opinion filed
October 18, 2013.




                                    In The

                   Fourteenth Court of Appeals

                             NO. 14-13-00893-CV
                             NO. 14-13-00894-CV



               IN RE POC LEASE HOLDINGS, LLC, Relator


                         ORIGINAL PROCEEDING
                          WRIT OF MANDAMUS
                            234th District Court
                           Harris County, Texas
             Trial Court Cause No. 2011-69511 & No. 2013-12226

                       MEMORANDUM OPINION

      On October 15, 2013, relator POC Lease Holdings, LLC filed a petition for
writ of mandamus in this court. See Tex. Gov’t Code Ann. § 22.221; see also Tex.
R. App. P. 52. In the petition, relator asks this court to compel the Honorable
Wesley Ward, presiding judge of the 234th District Court of Harris County, to
(1) vacate an order dated on or about February 26, 2013, denying leave to file a
third-party petition; (2) vacate an order dated on or about September 16, 2013,
denying a motion to consolidate two actions; (3) vacate an order dated on or about
August 26, 2013, granting a motion to dismiss; and (4) grant other forms of relief
pertaining to the joinder of parties and consolidation of claims. Relator also filed
an emergency motion for temporary relief, requesting this court to stay all
proceedings below pending our decision on the petition for writ of mandamus.

      Relator has not established its entitlement to the extraordinary relief of the
writ of mandamus. Accordingly, we deny relator’s petition and emergency motion.


                                                  PER CURIAM

Panel consists of Justices McCally, Busby, and Wise.




                                         2